Citation Nr: 1432223	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to May 12, 2008, for the grant of service connection for residuals of a punji wound on the right foot, with degenerative joint disease, hallux valgus, and a scar, to include on the basis of clear and unmistakable error in a December 1971 decision that denied service connection for a right foot condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, reopened a previously denied claim, and granted service connection for residuals of a punji wound on the right foot, with degenerative joint disease, hallux valgus, and a scar, effective May 12, 2008.

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the proceeding is included in the Veteran's Virtual VA file.  

In an October 2012 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective July 30, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his initial claim for benefits received in May 2012, and at the time of his videoconference hearing in September 2013, the Veteran asserted that there was clear and unmistakable error in the initial decision in December 1971 that denied service connection for a right foot condition.  He has asserted that his service treatment records were not in the RO's possession at the time of the December 1971 decision; hence, an earlier effective date is warranted on that basis.  However, the RO did not specifically address the matter of whether there was clear and unmistakable error in the December 1971 decision in either the September 2009 rating decision or the June 2011 statement of the case.  Hence, the Board does not have proper jurisdiction of the matter.  Moreover, the clear and unmistakable error claim is inextricably intertwined with the claim for entitlement to an earlier effective date.  Hence, it must be adjudicated in the first instance before the Board may proceed with appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

Review the file and readjudicate the claim for entitlement to an effective date prior to May 12, 2008, for the grant of service connection for residuals of a punji wound on the right foot, with degenerative joint disease, hallux valgus, and a scar, to include on the basis of clear and unmistakable error in a December 1971 decision that denied service connection for a right foot condition.  If the determination remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

